     Case 6:21-cv-00864-GAP-EJK Document 1 Filed 05/18/21 Page 1 of 5 PageID 1




                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

         Case No.

SUNBELT RENTALS, INC.,

         Plaintiff,

v.

SEMINOLE MALL REALTY HOLDING, LLC

         Defendant.



                                           COMPLAINT


         Plaintiff, Sunbelt Rentals, Inc. (“Sunbelt”), files this Complaint against defendant,

Seminole Mall Realty Holding, LLC (“Seminole”).

                                             PARTIES

         1.      Plaintiff Sunbelt is a corporation formed under the laws of North Carolina. Its

principal place of business is in South Carolina.

         2.      Defendant Seminole is a New York limited liability company. On information and

belief, the sole member of Seminole is Mehran Kohansieh, a New York citizen.

                                         JURISDICTION

         3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because the matter in controversy exceeds the sum of $75,000.00, exclusive of interest and

costs, and is between citizens of different states. Sunbelt is a citizen of North Carolina and South

Carolina. Seminole is a citizen of New York.
  Case 6:21-cv-00864-GAP-EJK Document 1 Filed 05/18/21 Page 2 of 5 PageID 2




        4.       This Court has personal jurisdiction over Seminole because it conducts and

transacts business in the State of Florida.

                                              VENUE

        5.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial

part of the “events or omissions” giving rise to Sunbelt’s claim against Seminole occurred in this

jurisdiction.

                                               FACTS

        6.       Sunbelt rents equipment to its customers for use primarily in construction projects.

        7.       On information and belief, Seminole manages the Seminole Towne Center.

        8.       In May 2020, Seminole’s Chief Executive Officer, Mike Kohen (on information

and belief, Mike Kohen and Mehran Kohansieh are the same person), executed on its behalf a

Sunbelt online credit application (the “Online Application”).

        9.       A copy of the Online Application is attached as Exhibit 1.

        10.      Sunbelt rejected the Online Application submitted by Seminole, and requested that

Mike Kohen execute on Seminole’s behalf a written Application of Credit to Sunbelt (the “Written

Application”).

        11.      Sunbelt subsequently approved the Written Application, a copy of which is attached

as Exhibit 2.

        12.      Sunbelt’s approval of the Application established an open account through which

Seminole could rent equipment from Sunbelt on credit.

        13.      The contractual terms (“Open Account Terms”) that apply to the open account are

attached as Exhibit 3.




                                                 -2-
  Case 6:21-cv-00864-GAP-EJK Document 1 Filed 05/18/21 Page 3 of 5 PageID 3




        14.       Beginning in June 2019, Sunbelt rented certain equipment (the “Equipment”) to

Seminole.

        15.       Seminole did not fully pay Sunbelt the rental charges for the Equipment.

        16.       Unpaid invoices (the “Invoices”) reflecting the Equipment that Seminole rented

from Sunbelt, and the associated rental fees, are attached as Exhibit 4.

        17.       The Open Account Terms provide for a service charge that accrues at a rate of one

and one-half percent (1.5%) per month on the balance of delinquent invoices until the invoices are

fully paid.

        18.       An account summary that references all of the Invoices is attached as Exhibit 5.

        20.       Exhibit 5 reflects that as of February 28, 2021, the total unpaid principal amount of

the Invoices is $128,990.64 (the “Principal Amount”).

        21.       The total amount due to Sunbelt, including service charges, is $141,789.50.

        22.       The Open Account Terms incorporate all the terms of Sunbelt’s rental contract (the

“Rental Contract”) found on Sunbelt’s website.

        23.       A copy of the Rental Contract is attached as Exhibit 6.

        24.       Seminole also agreed to the terms of the Rental Contract when it accepted each

piece of the Equipment.

                                    Claim 1 – Breach of Contract

        25.       Sunbelt repeats, reiterates, and incorporates all allegations contained in ¶¶ 1 - 24 of

this complaint.

        26.       The Written Application, Open Account Terms, the Rental Contract, and the

Invoices constitute the contract between Sunbelt and Seminole.

        27.       Seminole breached the contract by not fully paying Sunbelt for its rental of the

Equipment.

        28.       Sunbelt suffered damages because of Seminole’s breach of contract.



                                                   -3-
  Case 6:21-cv-00864-GAP-EJK Document 1 Filed 05/18/21 Page 4 of 5 PageID 4




                                     Claim 2 – Unjust Enrichment

        29.       In addition and/or in the alternative, Sunbelt repeats, reiterates, and incorporates all

allegations contained in ¶¶ 1 - 28 of this complaint.

        30.       Sunbelt rented the Equipment to Seminole.

        31.       Sunbelt only furnished the Equipment to Seminole after Seminole executed the

Written Application and accepted each piece of the Equipment.

        32.       Seminole did not pay to Sunbelt any of the rental charges for the Equipment and it

would be unjust for Seminole to retain the benefit of such Equipment without paying for the same.

        33.       Accordingly, Seminole is liable to Sunbelt for the value of such benefit, under the

theory of unjust enrichment.

                                       Claim 3 – Attorneys’ Fees
        34.       Sunbelt repeats, reiterates, and incorporates all allegations contained in ¶¶ 1 - 33 of

this complaint.

        35.       Because of the plain breaches by Seminole, it became necessary for Sunbelt to

retain attorneys to litigate its claims.

        36.       In accordance with the Open Account Terms, Sunbelt is entitled to recover its

reasonable attorneys’ fees.

                                           Demand for Relief

        ACCORDINGLY, Sunbelt respectfully requests that this Court enter a judgment in

Sunbelt’s favor and against Seminole granting the following relief:

              i. the unpaid Principal Amount of the Invoices and the service charges that
                  have been accrued to date;

              ii. service charges that will continue to accrue until the unpaid Principal
                  Amount of the Invoices is fully collected;

              iii. attorneys’ fees and other costs Sunbelt has incurred and will incur to
                  collect the amounts that Seminole owes to Sunbelt;

              iv. prejudgment interest;

                                                   -4-
  Case 6:21-cv-00864-GAP-EJK Document 1 Filed 05/18/21 Page 5 of 5 PageID 5




              v. postjudgment interest; and
              vi. any other relief that the Court deems appropriate.


              Date:      May 18, 2021           Respectfully submitted,
                                                /s/ M. Elizabeth Roper
                                                M. Elizabeth Roper (MSB #0100795)
                                                BUTLER SNOW LLP
                                                1020 Highland Colony Parkway
                                                Suite 1400 (39157)
                                                P.O. Box 6010
                                                Ridgeland, Mississippi 39158-6010
                                                P: (601) 948-5711; F: (601) 985-4500
                                                beth.roper@butlersnow.com

                                                Counsel for Sunbelt Rentals, Inc.

59075659.v1




                                                  -5-
